                            UNITED STATES DISTRICT COURT
  Distribution:             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

RICHARD N. BELL,                                   )
                                                   )
       Plaintiff,                                  )
                                                   ) Case No. 1:19-cv-01636-JRS-DML
       v.                                          )
                                                   )
JM BULLION, INC                                    )
                                                   )
       Defendant.                                  )

            ORDER ON UNOPPOSED MOTION TO DISMISS WITH PREJUDICE
                      AS TO DEFENDANT JM BULLION, INC

       The Plaintiff having filed a DISMISSAL WITH PREJUDICE OF JM BULLION, INC

which is not opposed by the Defendant, the Court finds this Motion should be granted. This

Court Orders that the case be Dismissed against JM BULLION, INC with prejudice. This case is

dismissed.

SO ORDERED.


Date: 5/6/2019
Distribution:

Fox Rothschild LLP
Attn: Tracy A. Gallegos. Esq.
1980 Festival Plaza Drive, Suite 700
Las Vegas, Nevada 89135
tgallegos@foxrothschild.com

RICHARD N. BELL , Esq.
richbell@comcast.net
